Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pulling outward or releasing inward”. It is unclear what outward and inward are in relation too.  
Claim 1 recites “in a state that spacing from the base is fixed in the first direction”. This language is confusing. It is unclear what is being spaced. Examiner presumes that the spacing is fixed between the transmittance adjusting device and the base to which the shade is coupled to. 
Claims 3 and 9 recite “while employing a third direction”. It is unclear what exactly this means. 
Claim 4 recites “the region of the external surface”. While claim 2 recites “a screw region”, there does not appear to be antecedent basis for “the region”. 
Claim 16 recites a “frame ring”. It is unclear what exactly a frame ring is. 
Claim 17 states that the base includes a roller rod having an external surface around which the blind shade is wound around. It is unclear what is meant by the “shade is wound around”. Does the shade move with respect to the rod, or is the rod merely inserted within a pocket created by the shade. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmittance adjusting device in claim 1, first shading members and second shading members in claim 14 and return device in claims 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner believes the transmittance adjusting device to be the body, rod, wheel, knob and associated components as described in the specification. Examiner believes the first shading members to be spandex or nylon fibers and the second shading members to be nylon fibers. Examiner believes the return device to be a spring.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston 8,960,259.
In regard to claims 1-2, with reference to Figures 1-12, Weston ‘259 discloses a curtain apparatus comprising: 
A blind (152) shade stretchable or contractible in a first direction (vertical) to adjust transmittance of light.
A base (160) coupled to a first end portion of the blind shade (152) in the first direction thereof.
A transmittance adjusting device (161)(158) to adjust the transmittance of the light passing through the blind shade by pulling outward or releasing inward a portion of the blind shade in the first direction thereof, in a state that spacing from the base (160) is fixed in the first direction.  (column 6, lines 58-67 and column 7 lines 1-2)
Wherein the transmittance adjusting device (161)(158) includes an adjusting rod ( column 6, lines 58-67 states that the screen is rolled up. There must be a rod/tube for it to roll up on as is common in the art) extending in a second direction (horizontal) perpendicular to the first direction and coupled to at least .  
Claim(s) 1-3, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corey 2015/0247267.
In regard to claims 1-3, 14 and 16 with reference to Figures 1-2, Corey ‘267 discloses a curtain apparatus comprising: 
A blind shade (102) stretchable or contractible in a first direction (vertical) to adjust transmittance of light.
A base (122) coupled to a first end portion of the blind shade (102) in the first direction thereof.
A transmittance adjusting device (124)(126) to adjust the transmittance of the light passing through the blind shade by pulling outward or releasing inward a portion of the blind shade in the first direction thereof, in a state that spacing from the base (122) is fixed in the first direction.  (paragraph [0036])
Wherein the transmittance adjusting device (124)(126) includes an adjusting rod ( 124) extending in a second direction (horizontal) perpendicular to the first direction and coupled to at least a portion of a second end portion of the blind shade (102), wherein the transmittance adjusting device (161)(158)  further include an adjusting device body (must be something to mount the device as the roller cannot be free floating) and the adjusting rod (124) is rotatably mounted to the adjusting device body, and wherein the adjusting rod rotates (via 126) while employing the second direction as an axial direction thereof to pull the blind shade by winding a region of the blind shade, which is adjacent to the second end portion of the blind shade (102), around an external surface of the adjusting rod or to release the region adjacent to the second end portion of the blind shade wound around the external surface of the adjusting rod.  
Wherein the blind shade (102) includes: a plurality of first shading members (120) extending in the first direction thereof, mounted in the second direction perpendicular to the first direction thereof, and stretched or contracted in the first direction thereof; and a plurality of second shading members (110) extending in the second direction thereof, mounted in the first direction thereof, and coupled to the plurality of the first shading members while crossing the plurality of the first shading members.  
Wherein the transmittance adjusting device (124)(126) is configured to be movable in the first direction and is coupled to a frame ring  formed on a door frame (132) to fix the spacing from the base.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corey 2015/0247267.
In regard to claim 15, Corey ‘267 discloses:
Wherein the plurality of first shading members include elastomeric, natural or synthetic fibers.
Corey ‘267 fails to disclose:
The fibers are formed of spandex and nylon, and wherein the plurality of second shading members include fiber formed of nylon
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Corey ‘267 to make the fibers be nylon or spandex for a desired elasticity or durability.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corey 2015/0247267 in view of Chen 10,590,699.
In regard to claim 17, Corey ‘267 fails to disclose:
Wherein the base includes a roller rod having an external surface around which the blind shade is wound around, and wherein the blind shade is deployed as the transmittance adjusting device moves away from the base in the first direction while the blind shade is wound around the external surface of the roller rod.  
Chen ‘699 discloses:
Wherein the base (3) includes a roller rod (31) having an external surface around which the blind shade (2) is wound around, and wherein the blind shade is deployed as the transmittance adjusting device moves away from the base in the first direction while the blind shade is wound around the external surface of the roller rod.  
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Corey ‘267 to include the roller rod as taught by Chen ‘699 as such is shown as an effective means for mounting a bottom member to a shade. 
Allowable Subject Matter
Claims 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634